Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harper, JR. (US 2013/0021167) (hereinafter Harper) in view of Short el al (US 2015/0096008) (hereinafter Short).  
 	Regarding claim 1, Harper discloses an apparatus comprising: an access point (see Harper, Fig. 8, p. [0048], e.g., the network access points 155) comprising: one or more wireless radios (e.g., the routers 162, the gateway 151, the network access points 155, etc.) configured to communicate with one or more wireless devices (e.g., the WirelessHART field devices 156, 157, the WHAs 158) (see Harper, Fig. 8, p. [0048], e.g., the wireless plant automation network 150); wherein the access point is configured to communicate with the one or more wireless devices (see Harper, Fig. 8, p. [0048], e.g., all network devices may support routing and each network device may be globally identified by its HART address).

 	one or more processors configured to enforce quality of service (QoS) based on multiple applications associated with the one or more groups of wireless devices and allocate the QoS to each subnetwork identifier of the multiple subnetwork identifiers based on the multiple applications; wherein the access point is configured to use multiple subnetwork identifiers to communicate with at least one group of the one or more groups of wireless devices.  
 	Short disclose the above recited limitations.  In particular, Short discloses one or more processors configured to enforce quality of service (QoS) based on multiple applications associated with the one or more groups of wireless devices (see Short, Fig. 1, e.g., group of devices 128, 130 or 142, 144) and allocate the QoS to each subnetwork identifier of the multiple subnetwork identifiers (see Fig. 1, e.g., subnetworks A-C) based on the multiple applications (see Short, Fig. 1, p. [0019-21], e.g., routing packets tagged with the application identifier for deep packet inspection; routing packets to an inspection engine or assigning a QoS metric (such as higher or lower QoS) for packets tagged with a specific application identifier. The routing choices may also include placing packets with a specific application identifier in a low priority routing queue or utilizing the application identifier to provide dynamic routing decisions in a software-defined network); wherein the access point is configured to use multiple subnetwork identifiers to communicate with at least one group of the one or more groups of wireless devices (see Short, Fig. 1, p. [0012-0014]).  
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Short’s teachings into Harper.  The suggestion/motivation would have been to provide authoritative application-based routing in order to assign QoS for packets tagged with a specific application identifier as suggested by Short.

 	Regarding claim 2, the combined teachings of Harper and Short disclose the apparatus of claim 1, wherein the access point is further configured to communicate with at least one device manager that defines the QoS for the applications (see Harper, Fig. 8, p. [0042], e.g., The gateway device 151 may additionally contain a network manager software module 153).
 	Regarding claim 3, the combined teachings of Harper and Short disclose the apparatus of 1laim 2, wherein the access point is configured to communicate with multiple device managers each associated with a different subnetwork identifier (see Harper, Fig. 8, p. [0035], e.g., the controllers 114 are communicatively coupled to the field devices 122 of the wired plant automation network 110) and (see Short, Fig. 1, p. [0012-0014], e.g., subnetworks A-C).
 	Regarding claim 4, the combined teachings of Harper and Short disclose the apparatus of claim 2, wherein the access point is configured to communicate with a single device manager associated with the multiple subnetwork identifiers (see Harper, Fig. 8, p. [0035], p. [0042], e.g., The gateway device 151 may additionally contain a network manager software module 153), and (see Short, Fig. 1, p. [0012-0014], e.g., subnetworks A-C).
	Regarding claim 5, the combined teachings of Harper and Short disclose the system comprising: the apparatus of claim 1; and at least one device manager configured to define the QoS for the applications (see Harper, Fig. 8, p. [0042], e.g., the gateway device 151 may additionally contain a network manager software module 153).
 	Regarding claim 6, the combined teachings of Harper and Short disclose the system of claim 5, wherein the system comprises multiple device managers each associated with a different subnetwork identifier (see Short, Fig. 1, p. [0012-0014], e.g., subnetworks A-C).  

 	Regarding claim 8, Harper discloses a method comprising: communicating with one or more groups of wireless devices using one or more wireless radios of an access point (e.g., the WirelessHART field devices 156, 157, the WHAs 158) (see Harper, Fig. 8, p. [0048], e.g., the wireless plant automation network 150); communicate with at least one group of the one or more groups of wireless devices by the access point (see Harper, Fig. 8, p. [0048], e.g., all network devices may support routing and each network device may be globally identified by its HART address).  
	However, Harper does not expressly disclose the method comprising: enforcing quality of service (QoS) based on multiple applications associated with the one or more groups of wireless devices using one or more processors of the access point; allocating the QoS to each subnetwork identifier of the multiple subnetwork identifiers based on the multiple applications; and using, by the access point, multiple subnetwork identifiers to communicate with at least one group of the one or more groups of wireless devices.  
Short disclose the above recited limitations (see Short, Fig. 1, e.g., group of devices 128, 130 or 142, 144, subnetworks A-C, and p. [0019-0021], e.g., routing packets tagged with the application identifier for deep packet inspection; routing packets to an inspection engine or assigning a QoS metric (such as higher or lower QoS) for packets tagged with a specific application identifier. The routing choices may also include placing packets with a specific 
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Short’s teachings into Harper.  The suggestion/motivation would have been to provide authoritative application-based routing in order to assign QoS for packets tagged with a specific application identifier as suggested by Short.)
 	Regarding claim 9, the combined teachings of Harper and Short disclose the method of claim 8 wherein the access point is configured to communicate with multiple device managers each associated with a different subnetwork identifier (see Harper, Fig. 8, p. [0035], e.g., the controllers 114 are communicatively coupled to the field devices 122 of the wired plant automation network 110) and (see Short, Fig. 1, p. [0012-0014], e.g., subnetworks A-C).  
 	Regarding claim 10, the combined teachings of Harper and Short disclose the method of claim 8 wherein the access point is configured to communicate with a single device manager associated with multiple subnetwork identifiers (see Harper, Fig. 8, p. [0035], p. [0042], e.g., The gateway device 151 may additionally contain a network manager software module 153), and (see Short, Fig. 1, p. [0012-0014], e.g., subnetworks A-C).
 	Regarding claim 11, the combined teachings of Harper and Short disclose the method of claim 8 wherein the access point is further configured to communicate with at least one device manager that defines the QoS for the applications (see Harper, Fig. 8, p. [0042], e.g., the gateway device 151 may additionally contain a network manager software module 153).

	However, Harper do not expressly disclose the method comprising: assigning multiple subnetwork identifiers to the wireless network associated with one or more groups of wireless devices during the commissioning; wherein the multiple subnetwork identifiers are selected based on at least one of application needs within the industrial process control and automation system.
 	Short disclose the above recited (see Short, Fig. 1, p. [0012-0014], e.g., group of devices 128, 130 or 142, 144, and subnetworks A-C, p. [0015], e.g., software on an end user device may authoritatively identify what applications are running and associate the application, via an application identifier, with packets transmitted to the network 100, and Fig. 3, p. [0019-0021]).

	Regarding claim 13, the combined teachings of Harper and Short disclose the method of claim 12 wherein the access point is configured to communicate with multiple device managers each associated with a different subnetwork identifier (see Harper, Fig. 8, p. [0035], e.g., the controllers 114 are communicatively coupled to the field devices 122 of the wired plant automation network 110) and (see Short, Fig. 1, p. [0012-0014], e.g., subnetworks A-C).  	Regarding claim 14, the combined teachings of Harper and Short disclose the method of claim 12 wherein the access point is configured to communicate with a single device manager associated with multiple subnetwork identifiers (see Harper, Fig. 8, p. [0035], p. [0042], e.g., The gateway device 151 may additionally contain a network manager software module 153), and (see Short, Fig. 1, p. [0012-0014], e.g., subnetworks A-C).
 	Regarding claim 15, the combined teachings of Harper and Short disclose the method of claim 12 wherein the access point is further configured to communicate with at least one device manager that defines the QoS for the applications (see Harper, Fig. 8, p. [0042], e.g., the gateway device 151 may additionally contain a network manager software module 153).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477